182 S.E.2d 10 (1971)
12 N.C. App. 21
STATE of North Carolina
v.
Donald Ray LAWING.
No. 7126SC399.
Court of Appeals of North Carolina.
July 14, 1971.
*11 Atty. Gen. Robert Morgan and Associate Atty. Walter E. Ricks, III, Raleigh, for the State.
William D. McNaull, Jr., Charlotte, for defendant appellant.
MALLARD, Chief Judge.
Defendant assigns error to much of the evidence introduced by the State at the trial. We have examined the evidence, and defendant's assignments of error thereto are overruled.
Defendant's motion in arrest of judgment filed herein is denied. The bill of indictment in this case is sufficient and is distinguishable from the bill of indictment in the case of State v. Able, 11 N.C.App. 141, 180 S.E.2d 333 (1971).
Defendant assigns as error the discrepancy between the pronouncement in open court that defendant be imprisoned for six years and the written judgment signed by the judge which indicated that he be imprisoned for eight years. We are unable to tell from the ambiguous state of the record the true character of the sentence. It is apparent that the written judgment contains a clerical error. For this error, the cause is remanded to the trial court to have the commitment corrected to conform to the sentence of six years as the record shows was actually pronounced in open *12 court. State v. Brown, 7 N.C.App. 372, 172 S.E.2d 99 (1970).
Remanded with instructions.
CAMPBELL and HEDRICK, JJ., concur.